IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 99-41258
                         Conference Calendar



DANILO MARTINEZ-PEREZ,

                                          Petitioner-Appellant,

versus

ERNEST V. CHANDLER, Warden,

                                          Respondent-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                        USDC No. 99-41258
                       - - - - - - - - - -
                          April 11, 2000

Before WIENER, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Danilo Martinez-Perez (Perez), federal prisoner # 57742-079,

appeals from the district court’s dismissal of his 28 U.S.C.

§ 2241 petition.   Perez argues that he may challenge his

conviction and sentence in a § 2241 petition because his remedy

under 28 U.S.C. § 2255 is inadequate because he has not been

granted leave to pursue a successive § 2255 motion.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 99-41258
                                -2-

     A prisoner may seek § 2241 relief if he can establish “that

the remedy provided for under § 2255 is inadequate or ineffective

to test the legality of his detention.”   Cox v. Warden, Fed.

Detention Ctr., 911 F.2d 1111, 1113 (5th Cir. 1990)(internal

quotation and citation omitted).   A prior unsuccessful § 2255

motion is not, in and of itself, sufficient to establish the

inadequacy or ineffectiveness of the remedy under § 2255.   McGhee

v. Hanberry, 604 F.2d 9, 10 (5th Cir. 1979); see also United

States v. Barrett, 178 F.3d 34, 50 (1st Cir. 1999)(motion under

§ 2255 cannot become “inadequate or ineffective,” thus permitting

the use of § 2241, merely because a petitioner cannot meet the

AEDPA’s “second or successive” requirements), cert. denied, 120

S. Ct. 1208 (2000).   Perez’s § 2241 petition is an attempt to

circumvent the limitations on filing a successive § 2255 motion.

Accordingly, the judgment of the district court is AFFIRMED.